Order entered August 3, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00595-CR
                                      No. 05-18-00600-CR

                           TOREY DONOVAN WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-24700-M & F17-24701-M

                                            ORDER
       The clerk’s records in these appeals were filed May 30, 2018. They show that appellant

is indigent and that he requested the reporter’s record on May 21, 2018. When it was not filed,

we notified court reporter Belinda Baraka by postcard dated May 23, 2018 and directed her to

file, by June 22, 2018, (1) the reporter’s record or (2) written verification that no hearings were

recorded. No reporter’s record was filed, and we had no communication from Ms. Baraka. We

then ordered Ms. Baraka to file the complete reporter’s record in these appeals by July 17, 2018.

We cautioned that the failure to do so would result in the Court taking whatever action it deemed

appropriate to ensure that these appeals proceed in a timely fashion. We specifically cautioned

Ms. Baraka that might include ordering that Ms. Baraka not sit as a court reporter until the
reporter’s record in the appeals was filed. To date, Ms. Baraka has not complied with this

Court’s order nor has she communicated with the Court.

       We ORDER that Belinda Baraka NOT SIT as a court reporter until she has filed the

complete reporter’s record in these appeals.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE